Name: 82/258/EEC: Commission Decision of 2 April 1982 on the implementation of the reform of agricultural structures in the Kingdom of Belgium pursuant to Title II of Council Directive 75/268/EEC (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy;  Europe; NA
 Date Published: 1982-04-24

 Avis juridique important|31982D025882/258/EEC: Commission Decision of 2 April 1982 on the implementation of the reform of agricultural structures in the Kingdom of Belgium pursuant to Title II of Council Directive 75/268/EEC (Only the French and Dutch texts are authentic) Official Journal L 111 , 24/04/1982 P. 0027 - 0027*****COMMISSION DECISION of 2 April 1982 on the implementation of the reform of agricultural structures in the Kingdom of Belgium pursuant to Title II of Council Directive 75/268/EEC (Only the Dutch and French texts are authentic) (82/258/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Directive 80/666/EEC (2), and in particular Article 13 thereof, Whereas on 23 February 1982 the Belgian Government has communicated the Ministerial Decree of 8 December 1981 amending the Ministerial Decree of 25 April 1980 granting an annual compensatory allowance to farmers in less-favoured areas for permanent natural handicaps; Whereas, pursuant to Article 13 of Directive 75/268/EEC in conjunction with Article 18 (3) of Directive 72/159/EEC, the Commission has to decide whether, having regard to the objectives of Directive 75/268/EEC and the need for a proper connection between the various measures, the conditions for a financial contribution by the Community are satisfied as regards conformity of the legal provisions communicated with the said Directive; Whereas the said Ministerial Decree of 8 December 1981 is consistent with the objectives of Title II of the said Directive; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The Ministerial Decree of 8 December 1981 amending the Ministerial Decree of 25 April 1980 granting an annual compensatory allowance to farmers in less-favoured areas for permanent natural handicaps, communicated by the Belgian Government, satisfies the conditions for a financial contribution by the Community towards the common measures referred to in Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 2 April 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 128, 19. 5. 1975, p. 1. (2) OJ No L 180, 14. 7. 1980, p. 34.